DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11031546. Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating limitations in bold:
Pending claims
Claim 21, A method of manufacturing an interconnect to a magnetoresistive
structure, the method comprising:
forming a via within a first dielectric layer, the via including sidewalls;

depositing a first electrically conductive material in the via to form a layer of the first
electrically conductive material on at least a portion of the sidewalls of the via;

after forming the layer of the first electrically conductive material, depositing a second electrically conductive material to at least partially fill the via and form a layer of the second electrically conductive material above a first surface of the first dielectric layer;
removing (polishing inherently removes) a first portion of the layer of the second electrically conductive material,
wherein, after the first portion is removed, a second portion of the second electrically conductive material remains above the first surface of the dielectric layer; and

forming a magnetoresistive structure above the second portion of the second electrically
conductive material.
U.S. Patent Number 11,031,546
Claim 1. A method of manufacturing an interconnect to a magnetoresistive structure, the method comprising: 
forming at least one via on a first surface of a first dielectric layer, the at least one via including sidewalls; 
depositing a first electrically conductive material in the at least one via to form a first layer of the first electrically conductive material on at least a portion of the sidewalls of the at least one via; 

after forming the first layer, depositing a second electrically conductive material to at least partially fill the at least one via and form a layer of the second electrically conductive material above a first surface of the first dielectric layer; 

polishing an exposed surface of the layer of the second electrically conductive material,

wherein at least a portion of the layer of the second electrically conductive material above the first surface remains after the polishing, and a top surface of the first dielectric layer is covered by the second electrically conductive material; and forming a magnetoresistive structure above the layer of the second electrically conductive material after the polishing; wherein (a) the step of depositing the second electrically conductive material fills the at least one via and covers an opening of the at least one via on the first surface, and the exposed surface of the layer of the second electrically conductive material includes a depression at a location corresponding to the location of the opening, and (b) the step of polishing the exposed surface of the layer of the second electrically conductive material removes the depression.


Pending claim 22 is anticipated by U.S. Patent Number 11,031,546 B2 claim 9.

Pending claim 23 is anticipated by U.S. Patent Number 11,031,546 B2 claim 9.

Pending claim 24 is anticipated by U.S. Patent Number 11,031,546 B2 claim 2.

Pending claim 25 is anticipated by U.S. Patent Number 11,031,546 B2 claim 3.

Pending claim 26 is not anticipated by the claims of U.S. Patent Number 11,031,546 but would have been obvious over U.S. Patent Number 11,031,546 claim 9 since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Pending claim 27 is anticipated by U.S. Patent Number 11,031,546 B2 claims 4,5.

Pending claim 28 is not anticipated by the claims of U.S. Patent Number 11,031,546 but would have been obvious to one having ordinary skill in the art to form vertical sidewalls in a via structure as via structures commonly have vertical sidewalls.

Pending claim 29 is anticipated by U.S. Patent Number 11,031,546 B2 claim 1.

Pending claim 30 is anticipated by U.S. Patent Number 11,031,546 B2 claim 7.

Pending claims 
Claim 31, A method of manufacturing an interconnect to a magnetoresistive
structure, the method comprising:
forming a via within a first dielectric layer, the via including sidewalls;

depositing a first electrically conductive material in the via to form a first layer of the first
electrically conductive material in the via;

after forming the first layer of the first electrically conductive material, depositing a second electrically conductive material to form a layer of the second electrically conductive material in the via, wherein the layer of second electrically conductive material is in contact with the sidewalls of the via and the layer of first electrically conductive material;
removing a first portion of the layer of the second electrically conductive material,
wherein, after the first portion is removed, a second portion of the second electrically conductive material remains above a first surface of the dielectric layer;
forming a magnetoresistive structure above the second portion of the second electrically
conductive material;














depositing a second dielectric material to form a second dielectric layer over the magnetoresistive structure; 









performing one or more etch steps to form a trench through the second dielectric layer
and expose a portion of the magnetoresistive structure; and
forming a second contact to the magnetoresistive structure.

U.S. Patent Number 11,031,546
Claim 10. A method of manufacturing an interconnect to a magnetoresistive structure, the method comprising: 



forming a first layer of a first electrically conductive material on sidewalls of at least one via on a first surface of a first dielectric material; 

after forming the first layer, forming a second layer of a second electrically conductive material (a) over the first layer on the sidewalls of the at least one via, and (b) above the first surface of the first dielectric layer; 




polishing an exposed surface of the second layer using chemical mechanical polishing, wherein at least a portion of the second layer above the first surface remains after the polishing; and 


forming a magnetoresistive structure above the second layer after the polishing; wherein: 
forming the second layer includes depositing the second electrically conductive material to fill the at least one via and cover an opening of the at least one via on the first surface such that the exposed surface of the second layer includes a depression at a location corresponding to the location of the opening; and the step of polishing the exposed surface removes the depression.

Claim 17. The method of claim 10, wherein the first and second electrically conductive materials form a first electrical contact to the magnetoresistive structure, and the method further incudes: depositing a second dielectric material to form a second dielectric layer over the magnetoresistive structure; depositing a third dielectric material to form a third dielectric layer over the second dielectric layer, wherein the second dielectric material is more resistant to chemical mechanical polishing than the third dielectric material; polishing an exposed surface of the third dielectric layer using chemical mechanical polishing to remove at least a portion of the third dielectric layer from above the magnetoresistive structure; after the polishing, performing one of more etching steps to form a trench through the second and third dielectric layers above the magnetoresistive structure and expose a portion of the magnetoresistive structure; and depositing an electrically conductive metal in the trench to form a second electrical contact to the magnetoresistive structure.


Pending claim 32 is anticipated by U.S. Patent Number 11,031,546 B2 claims 17 and 10.

Pending claim 33 is anticipated by U.S. Patent Number 11,031,546 B2 claim 17.

Pending claim 34 is anticipated by U.S. Patent Number 11,031,546 B2 claims 17 and 10.

Pending claim 35 is anticipated by U.S. Patent Number 11,031,546 B2 claims 17 and 10.

Pending claim 36 is anticipated by U.S. Patent Number 11,031,546 B2 claim 11.

Pending claim 37 is anticipated by U.S. Patent Number 11,031,546 B2 claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,24,25,27,28,30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2008/0185670 A1 to Kajiyama, “Kajiyama”.
Regarding claim 21, Kajiyama discloses a method of manufacturing an interconnect to a magnetoresistive structure, the method comprising:
forming (FIG. 2) a via (21, ¶ [0020]) within a first dielectric layer (20), the via including sidewalls (as pictured);
depositing (FIG. 3) a first electrically conductive material (22, ¶ [0021]) in the via to form a layer of the first electrically conductive material on at least a portion of the sidewalls of the via;
after forming the layer of the first electrically conductive material, depositing (between FIG. 5 and FIG. 6) a second electrically conductive material (25, ¶ [0021]) to at least partially fill the via and form a layer of the second electrically conductive material above a first surface of the first dielectric layer;
removing (polishing FIG. 6, ¶ [0029]) a first portion (polishing inherently removes a surface portion) of the layer of the second electrically conductive material (25); and
forming (FIG. 7) a magnetoresistive structure (MTJ(10) ¶ [0022]) above the second portion of the second electrically conductive material.
	Kajiyama fails to clearly teach in the embodiment of FIG. 2-6 wherein, after the first portion is removed, a second portion of the second electrically conductive material (25) remains above the first surface of the dielectric layer (20).
However, Kajiyama teaches in a separate embodiment (FIG. 13) wherein a portion of a layer of a second electrically conductive material (51) above a dielectric (20) surface remains (i.e. portion of 51 is above a surface of 20).
It would have been obvious at the time of the invention to one having ordinary skill in the art to have performed the method of Kajiyama with a portion of the second conductive layer remaining as taught by Kajiyama since Kajiyama teaches wherein the separate embodiment (FIG. 13) is a modification of the main embodiment (¶ [0038]-[0041]).


Regarding claim 24, although Kajiyama generally yields the method of claim 21, Kajiyama fails to clearly state wherein the first electrically conductive material (22) is the same as the second electrically conductive material (25).
	However, Kajiyama teaches wherein the materials for the first and second electrically conductive materials may be made of e.g. Ta, TaN, or TiN (¶ [0026],[0029]).
	It would have been obvious at the time of the invention to one having ordinary skill in the art to have performed the method of Kajiyama with selecting the materials to be the same since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the instant case, it would have been “obvious to try” both materials the same in the process of selecting from a finite number (three) of identified (Ta, TaN, TiN), predictable solutions with a reasonable expectation of success as conductive materials.

Regarding claim 25, although Kajiyama generally yields method of claim 21, Kajiyama fails to clearly state wherein the first electrically conductive material (22) and the second electrically conductive material (25) are different materials.
	However, Kajiyama teaches wherein the materials for the first and second electrically conductive materials may be made of e.g. Ta, TaN, or TiN (¶ [0026],[0029]).
	In the instant case, it would have been “obvious to try” both materials to be different in the process of selecting from a finite number (three) of identified (Ta, TaN, TiN), predictable solutions with a reasonable expectation of success as conductive materials.

Regarding claim 27, Kajiyama generally yields the method of claim 21, and Kajiyama further teaches wherein the first electrically conductive material (22), the second electrically conductive material (25), or both, comprise tantalum, tantalum nitride, titanium (¶ [0026],[0029]).

Regarding claim 28, Kajiyama generally yields the method of claim 21, and Kajiyama further teaches wherein the sidewalls of the via are perpendicular to the first surface of the dielectric layer (i.e. all upward facing surfaces of dielectric 20 extend in the horizontal direction, via sidewalls extend in the vertical direction).

Regarding claim 30, Kajiyama generally yields the method of claim 21, and Kajiyama further teaches wherein the step of removing the first portion of the second electrically conductive material incudes polishing the first portion using chemical mechanical polishing (CMP, ¶ [0029]).

Claims 22,23,26,31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2008/0185670 A1 to Kajiyama, “Kajiyama”, in view of U.S. Patent Number 7,880,249 to Yuan et al., “Yuan”.
Regarding claim 22, Kajiyama generally yields the method of claim 21, and Kajimama further teaches wherein the first (22) and second (25) electrically conductive materials form a first electrical contact to the magnetoresistive structure.
Kajiyama fails to clearly teach wherein the method further includes forming a second electrical contact, wherein forming a second electrical contact includes:
depositing a second dielectric material to form a second dielectric layer over the
magnetoresistive structure;
depositing a third dielectric material to form a third dielectric layer over the second
dielectric layer; and
performing one of more etching steps to form a trench through the second and third dielectric layers above the magnetoresistive structure and expose a portion of the magnetoresistive structure.
Yuan teaches:
forming a chemical mechanical polish stop layer (FIG. 6D layer 130, column 7 line 65 to column 8 line 5) over a magnetic tunnel junction (Fig. 6a MTJ 10, column 7 lines 25-27) (and therefore a second dielectric when combined with Kajiyama);
forming a third dielectric layer (FIG. 6E layer 140, column 8 lines 6-17) over the chemical mechanical polish stop layer (130);
performing one or more etching steps (FIG. 6G,6H) to form a trench (190) through the second and third dielectric layers above the magnetoresistive structure (10) and expose a portion of the magnetoresistive structure.
It would have been obvious at the time of the invention to one having ordinary skill in the art to have performed the method of Kajiyama with the upper contact method of Yuan in order to render smooth and coplanar insulations with uniform and well-controlled distances with reduce the occurrence of electrical shorts (Yuan column 5 line 66 to column 6 line 36).

Regarding claim 23, Kajiyama in view of Yuan yields the method of claim 22, and Yuan further teaches depositing an electrically conductive metal (copper, column 8 line 54) in the trench to form a second electrical contact to the magnetoresistive structure.

Regarding claim 26, although Kajiyama in view of Yuan yields method of claim 23, Kajiyama in view of Yuan fails to clearly state wherein the electrically conductive metal (Yuan copper, column 8 line 54) has the same composition as the first electrically conductive material, the second electrically conductive material, or both.
	However, Kajiyama teaches forming a second electrically conductive material (e.g. 23a) of copper (¶ [0026]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Kajiyama in view of Yuan by using the same materials for the second electrically conductive material and the electrically conductive material (i.e. bottom and top electrodes formed of copper) as suggested by Kajiyama and Yuan since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Regarding claim 31, Kajiyama discloses a method of manufacturing an interconnect to a magnetoresistive structure, the method comprising:
forming (FIG. 2) a via (21, ¶ [0020]) within a first dielectric layer (20), the via including sidewalls (as pictured);
depositing (FIG. 3) a first electrically conductive material (22, ¶ [0021]) in the via to form a first layer of the first electrically conductive material in the via;
after forming the first layer of the first electrically conductive material, depositing (between FIG. 5 and FIG. 6) a second electrically conductive material (25, ¶ [0021]) to form a layer of the second electrically conductive material in the via, wherein the layer of second electrically conductive material (25) is in contact with the sidewalls of the via (as pictured) and the layer of first electrically conductive material (22);
removing (polishing FIG. 6, ¶ [0029]) a first portion of the layer of the second electrically conductive material (25),
forming (FIG. 7) a magnetoresistive structure (MTJ(10) ¶ [0022]) above the second portion of the second electrically conductive material.
Kajiyama fails to clearly teach in the embodiment of FIG. 2-6 wherein, after the first portion is removed, a second portion of the second electrically conductive material (25) remains above the first surface of the dielectric layer (20).
However, Kajiyama teaches in a separate embodiment (FIG. 13) wherein a portion of a layer of a second electrically conductive material (51) above a dielectric (20) surface remains.
It would have been obvious at the time of the invention to one having ordinary skill in the art to have performed the method of Kajiyama with a portion of the second conductive layer remaining as taught by Kajiyama since Kajiyama teaches wherein the separate embodiment (FIG. 13) is a modification of the main embodiment (¶ [0038]-[0041]).
Kajiyama fails to clearly teach wherein the method further includes forming a second electrical contact, wherein forming a second electrical contact includes:
depositing a second dielectric material to form a second dielectric layer over the magnetoresistive structure;
performing one or more etch steps to form a trench through the second dielectric layer
and expose a portion of the magnetoresistive structure; and
forming a second contact to the magnetoresistive structure.
Yuan teaches:
forming a chemical mechanical polish stop layer (FIG. 6D layer 130, column 7 line 65 to column 8 line 5) over a magnetic tunnel junction (Fig. 6a MTJ 10, column 7 lines 25-27) (and therefore a second dielectric when combined with Kajiyama);
performing one or more etching steps (FIG. 6G,6H) to form a trench (190) through the second and third dielectric layers above the magnetoresistive structure (10) and expose a portion of the magnetoresistive structure.
It would have been obvious at the time of the invention to one having ordinary skill in the art to have performed the method of Kajiyama with the upper contact method of Yuan in order to render smooth and coplanar insulations with uniform and well-controlled distances with reduce the occurrence of electrical shorts (Yuan column 5 line 66 to column 6 line 36).



Regarding claim 32, Kajiyama in view of Yuan yields the method of claim 31, and Kajimama further teaches wherein the first (22) and second (25) electrically conductive materials form a first electrical contact to the magnetoresistive structure, and Yuan further teaches depositing an electrically conductive metal (copper, column 8 line 54) in the trench to form a second electrical contact to the magnetoresistive structure.

Regarding claim 33, Kajiyama in view of Yuan yields the method of claim 31, and Yuan further teaches depositing a third dielectric material (FIG. 6E layer 140, column 8 lines 6-17) to form a third dielectric layer over the second dielectric layer (130).

Regarding claim 34, Kajiyama in view of Yuan yields the method of claim 33, and Yuan further teaches wherein the second dielectric material (130) is more resistant to chemical mechanical polishing (since 130 is a CMP stopping layer) than the third dielectric material (140), and the
method further comprises removing (FIG. 6f) a portion of the third dielectric material (140) using chemical mechanical polishing (column 8 lines 6-17).

Regarding claim 35, Kajiyama in view of Yuan yields the method of claim 33, and Yuan further teaches wherein forming a trench includes forming a trench (e.g. FIG. 6g,6h trench 190) through the third dielectric material (140).

Regarding claim 36, although Kajiyama in view of Yuan yields the method of claim 31, Kajiyama fails to clearly state wherein the first electrically conductive material (22) is the same as the second electrically conductive material (25).
	However, Kajiyama teaches wherein the materials for the first and second electrically conductive materials may be made of e.g. Ta, TaN, or TiN (¶ [0026],[0029]).
	It would have been obvious at the time of the invention to one having ordinary skill in the art to have performed the method of Kajiyama in view of Yuan with selecting the materials to be the same since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the instant case, it would have been “obvious to try” both materials the same in the process of selecting from a finite number (three) of identified (Ta, TaN, TiN), predictable solutions with a reasonable expectation of success as conductive materials.


Regarding claim 37, although Kajiyama in view of Yuan yields method of claim 31, Kajiyama fails to clearly state wherein the first electrically conductive material (22) and the second electrically conductive material (25) are different materials.
	However, Kajiyama teaches wherein the materials for the first and second electrically conductive materials may be made of e.g. Ta, TaN, or TiN (¶ [0026],[0029]).
	In the instant case, it would have been “obvious to try” both materials to be different in the process of selecting from a finite number (three) of identified (Ta, TaN, TiN), predictable solutions with a reasonable expectation of success as conductive materials.

Allowable Subject Matter
Claims 38-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although prior art generally teaches forming via interconnect to a magnetoresistive structure as detailed above, prior art fails to reasonably teach or suggest the collection of steps with respect to the top surface of the dielectric layer as claimed in claim 38.  Claims 38,40 are allowable in virtue of depending upon and including all of the limitations of claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891